           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

KEITH GALLOWAY                                               PLAINTIFF

v.                        No. 3:19-cv-220-DPM

GREYHOUND LINES, INC.;
JOHN ADAMS PRINCE, III;
SKY TRANSPORTATION SERVICES, INC.;
BLUE HOLDINGS, LP; and
GIOVANNI TORRES, afk/a
Giovanni Torresroman                                       DEFENDANTS

                                ORDER
     Galloway was a passenger on a Greyhound bus driven by Prince.
The bus rear-ended a tractor-trailer driven by Torres. Galloway was
injured. Torres' s employer is Sky Transportation, and Blue Holdings
owns the tractor-trailer.    Galloway brought suit against all these
defendants, and all but Torres were served.         Galloway attempted
service on Torres but failed. Greyhound, Prince, and Torres haven't yet
appeared. Sky Transportation and Blue Holdings have, and they've
answered without any counterclaims.
     Galloway settled with Greyhound and Prince, and he voluntarily
dismissed his claims against them.        NQ 11 & 13.       Galloway also
dismissed his claim against Torres. NQ 14. He doesn't need a court
order to dismiss these claims. FED. R. CIV. P. 41(a)(l).
        Galloway also moves to dismiss his claims against Sky
Transportation and Blue Holdings without prejudice, and they oppose.
NQ 15 & 17. They've asked for time to subpoena a video of the accident

that they believe Greyhound may have. If they get the video, they'd no
longer oppose Galloway's motion to dismiss. Request granted.

                                * * *
        Motion, NQ 15, held in abeyance. Sky Transportation and Blue
Holdings must serve the subpoena by 4 November 2019, and then file
a report by 22 November 2019 stating whether they've received the
video. The Court will withhold judgment dismissing the case until
then.
        So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge




                                 -2-
